UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------- X
                                                                                 19 Cr. 341 (RA)
UNITED STATES OF AMERICA,
                                                               MEMORANDUM OPINION AND ORDER
                           -v-

CORDELL FITTS,                                                                 USDC-SDNY
                                                                               DOCt:l\lENT
                Defendant.
                                                                               ELECTRO~ICALLY FILED
                                                                               I)()('#:
---------------------------------------------------- X

RONNIE ABRAMS, District Judge:
                                                                               D.-, TL
                                                                                                      , 9_{__(-9-
                                                                                         r-11-,E-D:--=]~/-l

         Defendant Cordell Fitts is charged with one count of deprivation of rights under color of

law pursuant to 18 U.S.C. § 242 and one count of filing a false report pursuant to 18 U.S.C. §§

1519 and 2. Before the Court is his motion to dismiss the second count of the indictment

pursuant to Rule 12(b)(3)(B)(v) of the Federal Rules of Criminal Procedure. For the reasons that

follow, the motion is denied.

                                               BACKGROUND 1

         The Court recounts only those facts relevant to its assessment of Fitts' motion to dismiss.

On March 6, 2017, a homeless individual ("Victim-I") came to Bellevue Men's Shelter

("Bellevue") in Manhattan, New York seeking services. After Victim-I became agitated and

verbally threatening, Fitts, an officer working for the New York City Department of Homeless

Services ("DHS") and the supervising sergeant at Bellevue, responded to the incident. As

captured on surveillance footage of the Bellevue lobby, a physical confrontation ensued between

Fitts and Victim-I. Once Fitts and other officers subdued Victim-I on the ground, the

Government alleges that the surveillance footage reveals Fitts repeatedly punching and kicking

1
  On a motion to dismiss an indictment, the court must examine the indictment as a whole, accept as true the facts
alleged, and determine only whether the indictment is valid on its face. See Costello v. United States, 350 U.S. 359,
363 (1956)
Victim-I. After kicking and stomping on Victim-I's head, Fitts briefly backed away from

Victim- I and the officers subduing him, and then returned to punch Victim-I in the head area

multiple additional times.

         In connection with this incident, a Police Service Report, dated March 6, 2017, was

drafted and maintained by the DHS police (the "Report"). The Report lists the "reporting officer"

as Officer- I and the "reviewing supervisor" as Defendant Cordell Fitts. The Report states that

"necessary force" was used to "safely detain" Victim-I, and that a small pocket knife fell from

this individual's jacket during the incident as he "continued to resist arrest and make efforts to

assault DHSPD officers in the form of biting." The Report further states that prior to the incident,

Victim-I said, "I wanna hurt someone! I want to kill someone!" Finally, the Report states: "After

initial medical assessment [Victim-I] stated 'I am off my psych medication and going through a

lot."'

         The Report purports to have been drafted by a non-party DHS officer, but, according to

the Government, it was Fitts who drafted the language used in the Report and instructed this non-

party officer to sign it, which the officer did. Although the Report bears this non-party officer's

signature, he has stated he did not have personal knowledge of several of the claims in the

Report. For example, the officer now claims he did not hear Victim-I say he was going off his

psych medication, nor did he see a knife fall to the ground during the altercation (although he

was aware that Victim-I had a pocket knife because he had conducted a security screening of the

individual when he entered Bellevue). The Indictment alleges further inconsistencies between the

Report and the incident not relevant to the disposition of this motion.




                                                  2
                                        LEGAL STANDARD

        Under the Federal Rules of Criminal Procedure, an indictment "must be a plain, concise,

and definite written statement of the essential facts constituting the offense charged" and must

include the "statute, rule, regulation, or other provision of law that the defendant is alleged to

have violated." Fed. R. Crim. P. 7(c)(l). To fulfill this requirement, the Court of Appeals has

"often stated that an indictment need do little more than to track the language of the statute

charged and state the time and place (in approximate terms) of the alleged crime." United States

v. Stavroulakis, 952 F .2d 686, 693 (2d Cir. 1992) (internal quotation marks omitted). "An

indictment is sufficient when it charges a crime with sufficient precision to inform the defendant

of the charges he must meet and with enough detail that he may plead double jeopardy in a future

prosecution based on the same set of events." United States v. Yannotti, 541 F.3d 112, 127 (2d

Cir. 2008) (internal quotation marks omitted). "The sufficiency of an indictment and the

interpretation of a federal statute are both matters of law" to be decided by the Court. United

States v. Aleynikov, 676 F.3d 71, 76 (2d Cir. 2012). In making such determinations, "courts must

take all allegations in the indictment as true." Id.

                                            DISCUSSION

        Fitts argues that Count 2 of the Indictment fails to state an offense pursuant to Fed. R.

Crim. P. 12(b)(3)(B)(v). Count 2 charges Fitts with violating 18 U.S.C. § 1519, which prohibits

"mak[ing] a false entry in any record, document, or tangible object with the intent to impede,

obstruct, or influence the investigation or proper administration of any matter within the

jurisdiction of any department or agency of the United States . . . , or in relation to or

contemplation of any such matter." The Indictment asserts that Fitts "caused the falsification of

an incident report concerning his altercation with Victim-I with the intent to impede the resulting




                                                       3
investigation, which investigation falls within the jurisdiction of the United States Attorney's

Office for the Southern District of New York."

        Fitts argues that Count 2 fails as a matter of law for two reasons. First, he argues that his

alleged actions could not have obstructed a matter within the jurisdiction of a federal agency, as

he was a "a city employee participating in a city-led internal inquiry." Memo. at 4. In support of

this contention, he cites the Second Circuit's decision in United States v. Gray, 642 F.3d 371,

374 (2d Cir. 2011), which addressed whether a private prison's internal investigation into

defendant officers' conduct "involved a 'matter within the jurisdiction' of the DOJ" for purposes

of 18 U.S.C. § 1519. In rejecting the defendant officers' arguments that§ 1519 did not apply to

their conduct as employees of a private entity, the Court noted that it "express[ ed] no view on

whether § 1519 would apply to private investigations outside the unique circumstances of this

case, which include that [the prison]'s operations consist of housing federal prisoners, a function

traditionally performed by the federal government, and that [the prison]            is contractually

obligated to report allegations of excessive force to a federal agency." Id. at 378. In contrast to

the private prison at issue in Gray, Fitts argues, Bellevue Men's Shelter neither performs a

function traditionally performed by the federal government, nor is it contractually obligated to

report excessive-force allegations to any federal agency.

       Second, Fitts argues that he "would have had no reason to contemplate that his filing a

false report would have any impact on some federal investigation in the distant future." Memo. at

5. Although Fitts concedes that knowledge of a pending federal investigation is not an element of

§ 1519, he contends that the Second Circuit and other courts routinely consider whether a

defendant charged under this statute would have at least reasonably foreseen the commencement

of a federal investigation at the time he filed a false report. In support of this argument, Fitts




                                                  4
notes that no federal agency began investigating his conduct until a year and a half after the

conduct allegedly occurred.

        Neither of these arguments is persuasive. First, nowhere in Gray-nor in any other

Second Circuit decision-does the Court of Appeals impose a general requirement that, in order

for § 1519 to apply to a defendant employed by a non-federal entity, that entity must have been

contractually obliged to report to a federal agency or engaged in a function traditionally

performed by the federal government. Rather, Gray appears to have highlighted these factors

because the defendant in that case was a private entity. Indeed, subsequent to Gray, the Court of

Appeals has upheld convictions of local police officers under § 1519 for making false reports

outside of any federal investigation, without any finding that these officers were performing

federal duties or were employed by offices obliged to report to a federal agency. See United

States v. Cossette, 593 F. App'x 28 (2d Cir. 2014); United States v. Spaulding, 631 F. App'x 5

(2d Cir. 2015); see also United States v. Krug, 198 F. Supp. 3d 235,246 (W.D.N.Y. 2016). More

fundamentally, violations of an individual's constitutional rights by public employees acting

under color of law are matters within the jurisdiction of a department or agency of the United

States, namely the Department of Justice. See Gray, 642 F.3d at 378 ("As the district court

instructed the jury without objection, the DOJ 'has jurisdiction and authority to investigate

allegations that correctional officers at privately as well as publicly run correctional institutions

have violated a person's constitutional rights by using excessive force."').

       Second, the Court of Appeals has made clear that "knowledge of a pending federal

investigation or proceeding is not an element of the obstruction crime" under § 1519. Gray, 642

F.3d at 378. As knowledge of a federal investigation is absent from the text of§ 1519, "[a]

defendant can hardly complain that due process requires him to have notice of something that is




                                                  5
not an element of the charged crime." United States v. Cossette, 593 F. App'x 28, 31 (2d Cir.

2014 ). As to Fitts' related suggestion that the delay in commencement of the DOJ' s investigation

is relevant to whether § 1519 is applicable to him, the Supreme Court has held that § 1519

"covers conduct intended to impede any federal investigation or proceeding, including one not

even on the verge of commencement." Yates v. United States, 135 S. Ct. 1074, 1087 (2015).

Similarly, the Court of Appeals has explicitly stated that "[section] 1519 does not require the

existence or likelihood of a federal investigation." Gray, 642 F.3d at 379. Fitts thus cannot claim

exemption from § 1519' s coverage.

                                         CONCLUSION

         For the foregoing reasons, Fitts' motion to dismiss the indictment is DENIED. The Clerk

of Court is respectfully directed to terminate the motion pending at docket number 20.

SO ORDERED.


Dated:          July 29, 2019
                New York, New York




                                             United States District Judge




                                                 6
